F~~NRI-~ 27, 1939


Eouorabla Joe P. Plaok
county JqoIney
Uenard, Texas
Daar Sir:
                        OpQl.lon  NCL O&M   ~,, :Y
                      ~.Rer: Mwt~atamp bd:dfSIXsd to
                               deed of tru&refInaasIhg
                               pre-erlstlhglndebtednsse.
          Us ars In reoeipt of your letter of February
SS, 1999, outlining the rollowIng raots:
           In 1927, a parson acquired 9,000 )ares of
 land, exesutlngvendor~s lie& notes for a $srt oi the
 pwhmie price, Now, the debtor Is ~bomowIng mousy
 rr0m tgrd py$,$se ylth vf?lQ&.$$Pw..0rr the vsndor'o
'Ofefi"ho3%',and has 6xeouted deeds or trust to aooure
 suoh third parties In the payment or the lndebtsduees,
 whIah Is ranswed and extended by new notes payable to
 subh third pastIes. Agreements hare bean sreoutsd
 showing the paysmut af the old obligationwith the
money-so borrowdfrcnnsaidth5xd     'partiesixndsubmgating
 the letter to the lIehs of the original vendor of the
 land.
            You ask our oplniorr.
                               as to whether the deeds
of trust rsssutly so exsoutsd must be stanpbd~uudsr
Artisle 70470, Revised Statutes, whIoh roads In part
a8 r0ii0rs:
           "(a) Except as herein otherwise provided,
     thers Is hereb levied aud assessed a tax of
     ten oents (1OQ1on saoh om hundred dollars ($100)
     or fraotlon thsreor, over the first tro hundred
     dollars (&OO), on all notes and obllgatlons
     eeourea by ohattel mortgage, deed'or tNSt,
     ineahanla*alien oontraat, vendor's lien, aondl-
     tlonal sales aontraot and ill instrumentsof a
     sImIlar nature which are riled or reoorded In
     the oiflae of the County Clerk tier the regis-,
     tration Laws or this Stata; provlalng thst uo
     tax shall be ltied on instrumentsfor an amount
    .I
.




               ortvm   LmCred   dollars ($200) of less.
               After t:ie effective dn.to of this Act, ex-
               ce?t cm hcreinnfter ~rovlded;~ no iustru-
               mnt cresting a Lien 0r any ohzrocter to
               secure the :>e.yment0r mney, or reserving
               title to any po3rt.y   until the purchase Imice
               thereof shn3.1.hnvc been paid, slmll bc flied or
               redorded by the County Clerk iiit:Lis Stnte until
               there has been offixed to such lnntrumnt st%Ii?S
               ln.accorCsnco with the provlslons of this




                    The situatlo~ whloh yol.lJoutllnemis
         squarely within t:ro exception pm  dad ln the last quoted
         sentence of the above Act, and on;lch tie have underlined.

                    Such deeds of trust are not rmulred to beer
         the stt?mpSs end your question in., therefore, ;iiven D
         negative ausiver.
              . v. -4~                             ..
                                             POWS V!?r;r tNi;r




                                          BY
                                                     Glenn Ii. Lewis
                                                          ASSIStent